Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, lack to teach or fairly suggest at least the claimed features “receiving, by the router, an instruction, from a management system not at the subscriber location, to select a first network from a plurality of networks to which the router is connected…selecting, by the router, the first network from the plurality of networks in accordance with the instruction” in connection with additional claimed features “receiving, by a router at a subscriber location, a request…receiving, by the router, the requested via the first network...and the user device” of a method and a system as recited in claim 1 and similarly recited in claim 11; and “receive a message, from a management system not at the subscriber location…determined by the management system” in connection with additional claimed features “receive a request for content…the routing device, select a first network from a plurality of networks…and forward the requested content to the user device via a wireless or wired connection between the routing device and the user device” of a non-transitory computer-readable storage medium as recited in claim 17.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306.  The examiner can normally be reached on Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             
                                                                                        /NGOC K VU/                                                                                                    Primary Examiner, Art Unit 2421